DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The Amendment filed 28JUL2022 has been entered. No new matter has been entered. Applicant’s amendments have overcome each and every 112(a),103 rejections previously set forth in the Final Office Action mailed 31MAY2022. Applicant's arguments filed 28JUL2022 have been fully considered and they are persuasive.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Nelson (47818) on 02AUG2022.
The application has been amended as follows:
1.	(Canceled)
2.	(Previously Presented) The system of claim 6, wherein the filter case is provided under a sink.
3.	(Previously Presented) The system of claim 6, wherein the intake of the refrigerator is provided at a lower front of the refrigerator.
4.	(Previously Presented) The system of claim 6, wherein the refrigerator further includes:
a dispenser configured to dispense the purified liquid supplied from the intake;
a tank configured to store the purified liquid;
an ice maker configured to make ice from purified liquid; and
one or more pipelines which connect the intake to one or more of the dispenser, the tank, or the ice maker.
5.	(Original) The system of claim 4, wherein the controller receives a feedback signal from at least one of the dispenser, the tank, or the ice maker, and controls the valve based on the feedback signal.
6.	(Previously Presented) A system for providing purified liquid, the system comprising:
a refrigerator including:
an intake through which the purified liquid flows into the refrigerator;
a valve that controls a flow of the purified liquid in the refrigerator and a direction of the flow of the purified liquid in the refrigerator; and
a controller that controls the valve;
a filter case provided outside the refrigerator and including:
an inlet configured to be connected to a liquid source;
an outlet;
a filter connector connected to the inlet and the outlet; and
at least one filter detachably connected to the filter connector and configured to purify liquid supplied from the inlet, and to supply the purified liquid to the outlet;
a first line which connects the inlet to the liquid source; and
a second line which connects the outlet to the intake,
wherein the filter case includes:
a main body including:
a rear face that forms a rear surface of the filter case,
a bottom face that extends forward from a lower end of the rear face, and
at least one boss that protrudes upward from the bottom face, and a cover including:
a front face that forms a front surface of the filter case,
an overlapping portion that extends backward from a lower end of the front face, and
at least one insertion hole formed in the overlapping portion, the boss being inserted into the insertion hole, and
wherein the cover is fixed to the main body when the boss is inserted into the insertion hole such that the overlapping portion is placed on the bottom face.
7.	(Currently Amended) The system of claim 6, wherein the main body further includes:
a first top face that extends forward from an upper end of the rear face, and
a first coupler provided in the first top face,
wherein the cover further includes:
a second top face that extends backward from an upper end of the front face, and
a second coupler provided in the second top face, the second coupler 
wherein the cover is fixed to the main body when the second top face of the cover meets the first top face of the main body to couple the first coupler with the second coupler.
8.	(Original) The system of claim 6, wherein a plurality of bosses are provided and are aligned with one another in a width direction of the bottom face of the main body and are provided at two or more positions, respectively.
9.	(Original) The system of claim 6, wherein the boss is elongated in a width direction of the bottom face of the main body.
10.	(Original) The system of claim 6, wherein an upper end of the boss has a conical shape.
11.	(Original) The system of claim 7, wherein the first coupler includes a first magnet, and the second coupler includes a magnetic material that faces the first magnet to attract the first magnet.
12.	(Original) The system of claim 11, wherein the magnetic material is a second magnet.
13.	(Original) The system of claim 7, wherein a pair of ribs protrude at a side of one of the first coupler or the second coupler such that another one of the first coupler or the second coupler is accommodated between the pair of the ribs and the second top face is restricted from moving relative to the first top face.
14.	(Original) The system of claim 7, wherein a pair of protruding ribs are provided on at least one of the first coupler or the second coupler so as to restrict the second top face from moving relative to the first top face.
15.	(Original) The system of claim 14, wherein the pair of protruding ribs are provided on one or more sides of one of the first coupler or the second coupler such that another one of the first coupler or the second coupler is accommodated between the pair of protruding ribs.
16.	(Original) The system of claim 6, wherein each of the rear face and the bottom face of the main body includes screw holes at two or more different locations, and wherein at least one hanging hole is formed in the rear face of the main body, the at least one hanging hole having a first hole and a second hole connected to the first hole, the first hole being positioned lower and being larger than the second hole.
17.	(Original) The system of claim 6, wherein the filter case includes an internal pipe having the inlet and the outlet, and provided in a space defined by the main body and the cover and in a path of which the filter connector is provided.
18.	(Original) The system of claim 17, wherein the filter connector is rotatable between a first position at which a filter insertion direction of the filter connector faces a front of the filter case and a second position at which the filter insertion direction faces a bottom of the filter case.
19.	(Original) The system of claim 17, wherein the filter connector includes a bypass line that is connected to the internal pipe,
wherein when the filter is connected to the filter connector, liquid in the internal pipe passes through the filter, and wherein when the filter is separated from the filter connector, liquid in the internal pipe flows through the bypass line.
20.	(Rejoined-Currently Amended) A system comprising:
a refrigerator including:
an intake through which purified liquid flows into the refrigerator;
a valve that is provided inside the refrigerator and controls a flow of the purified liquid in the refrigerator and a direction of the flow of the purified liquid in the refrigerator; and
a controller that is provided inside the refrigerator and controls the valve; and
a filter case positioned outside of the refrigerator, the filter case including:
an inlet configured to be connected to a liquid source;
an outlet;
a filter connector connected to the inlet and the outlet;
a main body having an inner space that accommodates at least one filter detachably connected to the filter connector and configured to purify liquid supplied from the inlet, and to supply the purified liquid to the outlet;
a cover that covers the inner space of the main body and that detachably couples to the main body,
a first line which connects the inlet to the liquid source; and
a second line which connects the outlet to the intake
wherein the main body includes:
a rear face that forms a rear surface of the filter case;
a bottom face that extends forward from a lower end of the rear face; and
a plurality of bosses protruding upward from the bottom face,
wherein the cover includes:
a front face that forms a front surface of the filter case;
an overlapping portion that extends backward from a lower end of the front face; and
a plurality of insertion holes formed in the overlapping portion, the plurality of bosses being inserted into the plurality of insertion holes, respectively, and
wherein the cover is fixed to the main body when the plurality of bosses are inserted into the plurality of insertion holes such that the overlapping portion is placed on the bottom face.
Election/Restrictions
Claims 2-19 are allowable. Claim 20, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II, as set forth in the Office action mailed on 27DEC2021, is hereby withdrawn and claim 20 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A ROYCE whose telephone number is (571)270-0352. The examiner can normally be reached M-F 8-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LIAM A. ROYCE
Primary Examiner
Art Unit 1777



/Liam Royce/Examiner, Art Unit 1777